                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DWAYNE ACKIE,

                       Plaintiff,
                                                         CIVIL ACTION
           v.                                            NO. 19-04275

 PHILADELPHIA GAS WORKS, et al.,

                       Defendants.


                                       ORDER

      AND NOW, this 31st day of January 2020, upon consideration of Plaintiff

Dwayne Ackie’s Amended Complaint (ECF No. 8), Defendant Philadelphia Gas Works’

Partial Motion to Dismiss (ECF No. 11) and Plaintiff’s Response (ECF No. 14), it is

hereby ORDERED that the Motion is GRANTED. Count IV of the Amended

Complaint against PGW is DISMISSED without prejudice. Ackie may file a second

amended complaint on or before Friday, February 14, 2020.




                                                      BY THE COURT:




                                                      /s/ Gerald J. Pappert
                                                      GERALD J. PAPPERT, J.
